DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but they are moot in light of amendments made for which a new reference has been applied.
With regards to claim 18, Applicant argues “the recited art…fails to teach or suggest the recited claim feature of an active loudspeaker transmitting the analog audio signal to one or more passive speakers”. Examiner respectfully disagrees. As stated in the rejection of the claim below, Braithwaite teaches communication with other networker speaker transceiver, including transmitting sound to legacy [analog] devices; para 46; and that a network speaker can be an audio source locally within the room, and the ability to use analog reception as well; para 47). Ark also teaches in [0165], “Preferably the node 20 further comprises a loudspeaker 32 that comprises one or more passive loudspeakers.”
Further relevant art includes: Frecska (US 6,329,908), Jacobs (US 2013/0064388), Shintani et al. (US 2005/0177256)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite et al. (hereinafter Bra, U.S. Patent Application Publication 2008/0109095) in view of Arknaes-Pedersen (US 2017/0070195), hereinafter “Ark”.

Regarding Claim 1, Bra discloses:
A loudspeaker system (e.g. audio distribution system of Fig. 1) comprising:
a digital transmitter adapted to store, retrieve, and transmit digital messages (e.g. packets; paras 24, 25) over a network cable using an audio over internet protocol (AolP) (e.g. see networked audio source devices 300 that communicate over the shared TCP/IP network 200 and have the resources to serve digital audio files; para 25; and legacy sources through converter 600, audio converted into a packet switched digital coding for transport across the network; para 24), and wherein
the transmitted digital messages are individually addressable using an IP address (e.g. TCP/IP protocol… Ethernet… and audio sources “receive from the network and addressed to a particular network speaker”; para 32), and wherein
the transmitted digital messages contain digital audio messages and digital command and control messages (e.g. digital music in the form of binary data sent in packets; para 25; transport control protocol ; para 24, note also legacy home control network that can communicate within the system over a shared TCP/IP network, and is able to control the network speaker to provide a command and control interface; para 29; commands sent across the network; para 30; see also home control commands; para 39)
an endpoint enclosure (e.g. network speakers 100, enclosed in a case or box, in a ceiling etc; para 32) adapted to have a unique IP address pre-assigned to it (endpoint enclosure unique IP address) such that the endpoint enclosure is adapted to receive the transmitted digital messages addressed to it (e.g. TCP/IP network protocol standards, defining how computers and intelligent devices identify one another on a network; para 27; note addressed to a particular network speaker; para 32) and extract the digital audio messages and the digital command and control messages from the transmitted and received digital messages (e.g. note communication over shared TCP/IP network to have access to and control the speaker 100; para 29 and then reception via 110 of the speaker 100; reception of packets through interface 110, for audio conversion using 121; control commands that affect audio distribution; para 25), and wherein
the endpoint enclosure comprises additional circuitry adapted to extract the digital audio messages from the received digital messages (e.g. network interface 110, controller 120, audio format converter, DAC etc; of speakers 100; audio format converter 121 that converts the source digital audio format into a form ready to be converted to analog; para 32) and power from the network cable (e.g. employing power over Ethernet technology; para 57), and generate an electrical audio signal from the extracted digital audio messages (e.g. converting from digital to analog in DAC 122 for output in speaker 100); and
a first set of loudspeakers adapted to receive the electrical audio signal and broadcast the same as an acoustic audio signal (e.g. acoustic output of speakers 100 include speakers 126, multiple drivers for multiple speakers, allowing the speakers to be optimized for the frequency range received… speaker driver 126 is comprised of one or more speaker driver circuits; para 38).
Bra fails to explicitly disclose:
a single-input multiple-output position switch adapted to receive the electrical audio signal from the additional circuitry and output the same on one or more of the multiple output ports based on the position of the switch, wherein the single-input multiple-output position switch comprises two or more outputs to two or more output positions.
Ark teaches a single-input multiple-output position switch (1 of Fig. 10) adapted to receive the electrical audio signal from the additional circuitry and output the same on one or more of the multiple output ports based on the position of the switch, wherein the single-input multiple-output position switch comprises two or more outputs to two or more output positions (Ark teaches the bus driver 1 receiving electrical audio signal, acts as a single-input multiple-output position switch, by selectively switching and outputting to one or more nodes: [0254] The loudspeaker node 20 may be configured to be set different standby modes characterized by different degrees of being shut down, for example different numbers of subcomponents switched off or different functions being disabled. Accordingly, the power consumption control arrangement 103 may be arranged to set two or more loudspeaker nodes 20 to different standby modes. [0255] the power consumption control arrangement 103 is in control of the individual loudspeaker nodes 20 entering or leaving standby modes. [0256] The power consumption control arrangement 103 may be comprised by the bus driver 1. Accordingly, the bus driver may be arranged to set a loudspeaker node to a particular standby mode or default mode, e.g. by sending instructions via the powered audio bus 5. [0115] Preferably the bus driver 1 further comprises a driver audio interface 7, which acts as interface towards audio signal(s) between the bus driver 1 and an external audio source 8. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a switch as taught by Ark with the loudspeaker system of Bra, because doing so would have provided a way to reduce power consumption by setting nodes to standby ([0250] of Ark)
Regarding Claim 2, in addition to the element stated above regarding claim 1, the combination further discloses:
the endpoint enclosure is adapted to be an in-ceiling apparatus (e.g. network speakers 100, enclosed in a case or box, in a ceiling etc; para 32 of Bra).

Regarding Claim 3, in addition to the element stated above regarding claim 2, the combination further discloses:
wherein the endpoint enclosure replaces a standard ceiling tile (e.g. note case or box [construed to meet a square “tile,”], in a ceiling; para 32 of Bra).

Regarding Claim 4, in addition to the element stated above regarding claim 1, the combination further discloses:
wherein the additional circuity comprises:
a digital transceiver adapted to have the endpoint enclosure unique IP address pre-assigned to it, and which is adapted to receive the transmitted digital messages that are specifically addressed to the endpoint enclosure through use of the endpoint enclosure unique IP address (e.g. network interface 110, connecting speaker 100 to the network backbone 200, NIC card transceiver; para 33; further note TCP/IP network protocol standards, defining how computers and intelligent devices identify one another on a network; para 27; note addressed to a particular network speaker; para 32 note communication over shared TCP/IP network to have access to and control the speaker 100; para 29 and then reception via 110 of the speaker 100; reception of packets through interface 110, for audio conversion using 121; control commands that affect audio distribution; para 2 of Bra).

Regarding Claim 5, in addition to the element stated above regarding claim 4, the combination further discloses:
a category 5 Ethernet (CAT5) cable, and further wherein the additional circuitry comprises a power-over-Ethernet extraction device for providing direct current (DC) power to additional components of the additional circuitry (e.g. Level 5 UTP cable.. note also multiple twisted pairs wires [cables]; para 27; power over Ethernet; para 57 of Bra).

Regarding Claim 6, in addition to the element stated above regarding claim 1, the combination further discloses:
wherein the additional circuitry comprises:
a digital transceiver adapted to receive the transmitted digital messages, extract the digital audio messages (e.g. network interface 110, connecting speaker 100 to the network backbone 200, NIC card transceiver; para 33; further note TCP/IP network protocol standards, defining how computers and intelligent devices identify one another on a network; para 27; note addressed to a particular network speaker; para 32 of Bra), and convert and output the digital audio messages as an analog audio signal (e.g.  converting from digital to analog in DAC 122 for output in speaker 100 of Bra) ; and
an analog audio amplifier adapted to receive the analog audio signal, amplify the analog audio signal (e.g. amplifier 125 of Bra), and output the analog audio signal to the single-input multiple output position switch (e.g. output of amplifier in Bra adapted to feed into 1 of Ark in Fig.4; [0118] of Ark, Therefore, the driver audio interface 7 is not specified further in that different audio source 8 (if not part of the bus driver 1) could be connected to the bus driver 1 by various types of optical, wired or wireless audio and video connectors such as e.g. different types and sizes of jacks, plugs, connectors, screw/screw-less wire connections or the like, and the audio signals could be of various relevant analog or digital audio formats, encodings, compressions, container formats, etc.), and wherein
at least one loudspeaker in the first set of loudspeakers is electrically connected to each output of the single-input multiple-output position switch (e.g. note each node can be individually and selectively switched off by the bus driver 1 in Ark (See [0254]-[0256] provided above for Ark), analogous to a mechanical switch) , and further wherein
one or more of the first set of loudspeakers is an active loudspeaker adapted to amplify the received analog audio signal, and any remaining loudspeakers of the first set of loudspeakers are passive loudspeakers (e.g. passive drivers 126, are part of active speaker configuration of 100 in Bra).

Regarding Claim 7, in addition to the element stated above regarding claim 1, the combination further discloses:
wherein the additional circuitry comprises:
a digital transceiver adapted to receive the transmitted digital messages, extract the digital audio messages, and output the digital audio messages as a digital audio signal using an AolP (e.g. network interface 110, connecting speaker 100 to the network backbone 200, NIC card transceiver; para 33; further note TCP/IP network protocol standards, defining how computers and intelligent devices identify one another on a network; para 27; note addressed to a particular network speaker; para 32 note communication over shared TCP/IP network to have access to and control the speaker 100; para 29 and then reception via 110 of the speaker 100; reception of packets through interface 110, for audio conversion using 121; control commands that affect audio distribution; para 2 of Bra);
a digital signal processor (DSP) adapted to receive the AolP digital audio signal and perform digital signal processing on the received the AolP digital audio signal and then output the processed AolP digital audio signal to the single-input multiple-output position switch (e.g. note components of speaker 100 of Bra, implemented in a DSP; para 48; of Bra and bus driver 1 of Ark) and wherein 
at least one loudspeaker is electrically connected to each output of the single-input multiple-output position switch, (See bus driver 1 connected to each node and [0254]-[0256] provided above for Ark), analogous to a mechanical switch) and further wherein
the first set of loudspeakers are adapted to extract the digital audio message from the received AolP digital audio signal (e.g. wired network interface 110, note audio format converter 121 that converts the source digital audio format into a form ready to be converted to analog; para 32 of Bra)
convert the digital audio message to an analog audio signal (e.g. DAC 122 of Bra)
amplify the analog audio signal (e.g. amplifier 125 of Bra), and
broadcast the analog audio signal as an acoustic audio signal. (e.g. speakers 126, multiple drivers for multiple speakers, allowing the speakers to be optimized for the frequency range received… speaker driver 126 is comprised of one or more speaker driver circuits; para 38).

Regarding Claim 8, in addition to the element stated above regarding claim 7, the combination further discloses:
wherein the digital transceiver is further adapted to extract digital command and control signals from the digital messages, (e.g. network interface 110, connecting speaker 100 to the network backbone 200, NIC card transceiver; para 33; further note TCP/IP network protocol standards, defining how computers and intelligent devices identify one another on a network; para 27; note addressed to a particular network speaker; para 32 note communication over shared TCP/IP network to have access to and control the speaker 100; para 29 and then reception via 110 of the speaker 100; reception of packets through interface 110, for audio conversion using 121; control commands that affect audio distribution; para 2 of Bra); and wherein
the digital messages contain programming information for the DSP to perform audio signal processing function on the received digital audio message digitally (e.g DSP 160 includes speaker controller for providing intelligence to operate application protocol; para 48 of Bra; and control commands that affect audio distribution; para 2 of Bra).

Claim 9 is rejected under the same grounds as claims 1 and 6 above.

Claim 10 is rejected under the same grounds as claim 7 above.

Claim 11 is rejected under the same grounds as claims 1 and 5 above.

Regarding Claim 12, in addition to the element stated above regarding claim 11, the combination further discloses:
wherein each of the first set of active loudspeakers further comprises:
frequency crossover circuitry adapted to provide bandwidth filtering to the analog audio signal such that two or more frequency bands of analog audio signals are generated and sent to respective loudspeakers within the active loudspeaker (e.g. cross over included in pre-amp 123 for optimizing frequency ranges; para 32 of Bra)

Claim 13 is rejected under the same grounds as claims 1 and 7 above.

Claim 14 is rejected under the same grounds as claim 8 above.

Claim 15 is rejected under the same grounds as claim 2 above.

Claim 16 is rejected under the same grounds as claim 3 above.

Claim 17 is rejected under the same grounds as claim 5 above.

Regarding Claim 18, in addition to the elements mapped above regarding the rejections of claims 1, 6 and 7 above, the combination further discloses:
and transmit the analog audio signal to one or more passive speakers (e.g. note communication with other networker speaker transceiver, including transmitting sound form legacy [analog] devices; para 46; and that a network speaker can be an audio source locally within the room, and the ability to use analog reception as well; para 47; [0165] of Ark, Preferably the node 20 further comprises a loudspeaker 32 that comprises one or more passive loudspeakers.)
Claim 19 is rejected under the same grounds as claims 1 and 5 above.

Claim 20 is rejected under the same grounds as claims 7 and 12 above.

Claim 21 is rejected under the same grounds as claims 1 and 7 above.

Claim 22 is rejected under the same grounds as claims 8 above.

Claim 23 is rejected under the same grounds as claim 2 above.

Claim 24 is rejected under the same grounds as claim 3 above.

Claim 25 is rejected under the same grounds as claim 5 above.

Claim 26 is rejected under the same grounds as claim 5 above.

Allowable Subject Matter
Claim 27 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While previous reference Jak details various power settings, 100W, 50W and 25W, which correspond to similar percentages detailed by the features of claim 29, Jak is not explicit in terms of the unique output configurations corresponding to the percentages and thus does not anticipate the limitations of claim 29.  Further, modification of Bra and Ark and Jak would not have been obvious without the hindsight aid of applicant’s specification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H MAUNG/            Primary Examiner, Art Unit 2654